DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This Office Action is in response to the Amendment filed on 07/24/2022. 
Claims 1-4 and 7 are currently amended but are withdrawn from consideration as being directed towards the non-elected invention. 
Claims 5-6 are currently amended and are examined below. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show first application 340 in Figure 3. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Page 18 of the specification identifies paragraph 148 as “[01418]”.   
Appropriate correction is required.

Claim Interpretation
The Examiner notes the following claim interpretation: 
Claim 5 recites the limitation “wherein the advertising unit is further configured to display the advertisement on the another screen when the icon activates the application.” However, under the broadest reasonable interpretation, this limitation is not required to be performed if the application is not activated. Therefore, this limitation is considered a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (see MPEP 2111.04(II). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 5 recites the newly added limitation of “wherein the terminal comprises: a display unit comprising: a screen configured to display an icon to activate an application on the terminal and another screen configured to display the activated application, wherein the advertising unit is further configured to display the advertisement on the another screen when the icon activates the application.” However, the specification fails to reasonably convey a terminal having two distinct screens (e.g., dual screen phone). One screen for activating an application and another screen for displaying the activated application and the advertisement. Applicant points to paragraphs [0086] – [0093] and [0151] – [0160] of the specification as showing support for the newly added limitations. However, the Examiner does not find reasonable support in these paragraphs or any of the paragraphs of the specification or drawings showing a terminal having two screens. Therefore, the claims fails to comply with the written description requirement. The dependent claims are also rejected based on their dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 5 recites the newly added limitation of “wherein the terminal comprises: a display unit comprising: a screen configured to display an icon to activate an application on the terminal and another screen configured to display the activated application, wherein the advertising unit is further configured to display the advertisement on the another screen when the icon activates the application.” However, it is unclear it is unclear the difference between “a display unit” and “screen”, let alone, a terminal comprising a display unit that comprising a screen and another screen. The specification fails to reasonably convey the difference between them. The dependent claims are also rejected based on their dependency.
b.	Claim 5 recites the newly added limitation of “wherein the terminal comprises: a display unit comprising: a screen configured to display an icon to activate an application on the terminal and another screen configured to display the activated application, wherein the advertising unit is further configured to display the advertisement on the another screen when the icon activates the application.” However, it is unclear if the claimed “another screen” is a separate physical screens that the terminal has (e.g., dual-screen phone), or is the “another screen” considered a change in what is being presented on the same screen. For example, when an iPhone user opens their phone they are presented with a home screen with various icons. The home screen can be considered a first screen. In response to the user tapping on a camera icon that is displayed on the home screen a camera application is opened and the screen is changed. This change can be considered a second screen. Therefore, since there is different interpretations of what is being claimed, the claim is indefinite for failing to particularly point out and distinctly claim the subject matter. The dependent claims are also rejected based on their dependency.
c.	Claim limitations “communication unit”, “server memory unit”, “advertising unit”, and “data collection analyzing unit” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 5-6 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 5 recites, in part, the limitations of […] store screen time information regarding the terminal; […] distribute an advertisement […]; […] collect and analyze the screen time information of a […] user; […] display the advertisement […] based on the screen time information that […] [was] collected, and […] display the advertisement […]. These limitations, individually and in combination, describe or set forth the abstract idea in claim 5. The Examiner notes that the specific limitations that describe or set forth the abstract idea in Step 2A Prong 1 can be identified either individually or in combination (see p. 54 of 2019 Revised Patent Subject Matter Eligibility Guidance). 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 5 recites the additional element(s) of “An advertising system, comprising: a server; and a terminal, wherein the server comprises: a server communication unit configured to be communicatively connected to the terminal; a server memory unit configured to […]; an advertising unit configured to […]; and a data collection analyzing unit configured to”, “terminal”, “wherein the terminal comprises: a display unit comprises: a screen configured to display an icon to activate an application on the terminal and another screen configured to display the activated application”. These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional element of “a screen configured to display an icon to activate an application on the terminal” also amounts to The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional elements “a screen configured to display an icon to activate an application on the terminal” also amount to simply appending well-understood, routine, and conventional activity as evidenced by at least Col. 4 lines 25-34 of U.S. Patent No. 10,009,849 B2, ¶ 33 of US 2017/0156116 A1, and/or Col. 1 lines 5-20 of U.S. Patent No. 8,949,734 B2. The remaining additional elements also do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claim 6 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 6 does not recite any additional elements other than those recited in claim 6. Therefore, for the same reasons set forth with respect to claim 5, claim 6 also does not integrate the judicial exception into a practical application or amount to significantly more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyasamy et al. (US 2021/0098110, hereinafter “Periyasamy”) in view of Zhang et al. (US 2014/0122483 A1, hereinafter “Zhang”), in view of Jones et al. (US 2011/0143769 A1, hereinafter “Jones”), in further view of Holt et al. (US 2010/0161418 A1, hereinafter “Holt”). 

As per Claim 5, Periyasamy discloses An […] system comprising (¶ 45. Also see Figure 1 and citations below.): 
a server (¶ 45. Also see Figure 1 and citations below.); and 
a terminal (¶ 45. Also see Figure 1 and citations below.), 
wherein the server comprises (¶ 45. Also see Figure 1 and citations below.): 
a server communication unit configured to be communicatively connected to the terminal (¶ 45. Also see Figure 1 and citations below.); 
a server memory unit configured to store screen time information regarding the terminal (¶ 8 “Accordingly, it is an object of the present disclosure to provide novel systems, apparatus and methods that not only collect data from various data sources, e.g., mobile health application, screen time, third party applications, public data, and user input in order to continuously track, monitor, screen, and identify the user's potential mental health condition(s), e.g., stress, anxiety, and depression, but also provide personalized, interactive, and timely recommendations or solutions to the identified potential mental health conditions of the user by means of digital therapy and counseling with a virtual agent, e.g., a chatbot, at the on-set of recognized and identified symptoms or contributing factors.” ¶ 9 “Such an object may be achieved in accordance with the present disclosure by providing methods for monitoring mental health using a mobile device. The methods may include: collecting continuously user data from at least one of the mobile device, a user device, a user, or a public records database, where the user data may include: user input, public records including family relations data, and/or a plurality of data tracked by the mobile device or the user device which can include sleep data, activity data, mood data, screen time data, social data, or food data”);
a data collection analyzing unit configured to collect and analyze the screen time information of a terminal user (¶¶ 8-9), 
[…] the screen time information that the data collection analyzing unit collected (¶¶ 8-9). 
While Periyasamy discloses the collecting and analyzing of screen time information to provide recommendations, Periyasamy fails to explicitly disclose that these recommendations are advertisements. However, in the same field of endeavor of providing recommendations to mobile devices based on collecting and analyzing information of a terminal user.  Zhang et al. teaches: 
[An] advertising [system] […] (Figure 1. Also see citations below.), 
an advertising unit configured to distribute an advertisement to the terminal (¶ 37 “During operation, an application server 110 can obtain location information (and any relevant contextual information), for user 106 and/or other users, from computing device 104 and/or third-party server 108 [i.e., collecting and analyzing information of a terminal user]. Application server 110 can analyze the gathered location information to identify activities performed by user 106, and to determine an activity-duration for each activity that user 106 has performed.” ¶ 38 “Application server 110 may also provide services to user 106. Application server 110 may automatically maintain a collection of scheduled activities for user 106 based on an expected duration for these activities. Also, Application server 110 may recommend activities to add to a schedule for user 106 based on an expected duration for the recommended activity. Application server 110 may also recommend advertisements and/or incentives (e.g., coupons, gifts, etc.) for user 106 based on his current or scheduled activity and the duration for the activity (e.g., to provide the advertisement and/or incentive to user 106 shortly before the user finishes one activity and/or shortly before user 106 begins another activity).” ¶ 44 “Storage device 112 can also store an activity model 120 for user 106. Computing device 104 may generate activity model 120 for user 106 based on location events 118, or can receive activity model 120 from application server 110. Activity model 120 can include location information associated with one or more activity types, and can include time-related information for the one or more activity types. For example, the model can include GPS coordinates and/or venue names associated with the activity type, and can indicate an activity-duration time that the user is expected to spend on these activities. Activity model 120 may also include schedule information for the activity type, such as days and times that user 106 is likely to perform activities of a certain activity type (e.g., a time of day, a day of the week, a day of the month, etc.), and/or future times that the user has scheduled to perform activities of a certain activity type. In some embodiments, computing device 104 can use activity model 120 to generate a recommendation for user 106 (e.g., an advertisement, a coupon, a task or schedule event, etc.).”); and 
wherein the advertising unit is further configured to display the advertisement on the terminal based on [analyzed user data] (¶¶ 37-38 and 44). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the recommendations based on analyzing screen time data of a mobile device user as disclosed by Periyasamy, by combining the recommendations based on analyzing the activities of a mobile device user, for the advantage of providing mobile device users with targeted advertisements based on their schedule (Zhang, ¶ 44). Additionally, since each individual element and its function are shown in the prior art, albeit show in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the advertisement recommendations of Zhang for the recommendations of Periyasamy. Thus, the simple substitution of one known element for another producing predictable results renders the claim obvious (KSR Rational B). 
While the combination of Periyasamy/Zhang teach all of the above limitations, including the displaying of advertisements on the terminal based on screen time information, they fail to explicitly teach wherein the terminal comprises: a display unit comprising: a screen configured to display an icon to activate an application on the terminal, and another screen configured to display the activated application, […] when the icon activates the application. 
However, in the same field of endeavor, Jones teaches wherein the terminal comprises (Figures 5a-5c and ¶ 61 “clicking an application icon on one display can open the application on the other display.” ¶ 65 “The second display could display a list of icons 555 associated with various applications. In any of the examples described herein, the first and second displays can operate independently when attached.” Also see at least Figure 7.): 
a display unit comprising (Figures 5a-5c and ¶¶ 61 and 65. Also see at least Figure 7.): 
a screen configured to display an icon to activate an application on the terminal (Figures 5a-5c and ¶¶ 61 and 65. Also see at least Figure 7.), and 
another screen configured to display the activated application (Figures 5a-5c and ¶¶ 61 and 65. Also see at least Figure 7.), 
[…] when the icon activates the application (The Examiner notes that this limitation is considered a contingent limitation that is given little to no patentable weight as explained above. However, for the sake of advancing prosecution, see at least Figures 5a-5c and ¶¶ 61 and 65. Also see at least Figure 7.). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the terminal as taught by the combination of Periyasamy/Zhang as modified above, for the dual screen terminal as taught by Jones, for the advantage of increasing the display area and providing a richer user experience (Jones, ¶ 61). The combination would also provide the benefit of allowing the icons to remain visible despite the application opening (Jones, ¶ 63). Additionally, since each individual element and its function are shown in the prior art, albeit shown in separate reference, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the dual screen terminal of Jones for the single screen terminal of the combination of Periyasamy/Zhang as modified above. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (KSR Rationale B). 
While the combination of Periyasamy/Zhang/Jones as modified above teach all of the above limitations, including the displaying of advertisements using a dual screen terminal, they fail to explicitly teach wherein the advertising unit is further configured to display the advertisement on the another screen […]. However, the same field of endeavor, Holt teaches this limitation in at least ¶ 34 “The media distribution system displays the advertisement on the second display of the dual-screen laptop.” Also see Figures 1-2. Therefore, it would have obvious to one having ordinary skill in the art before the effective filing date to modify the displaying of advertisements using a dual-screen terminal as taught by the combination of Periyasamy/Zhang/Jones as modified above, to include the displaying of the advertisement on the another screen as taught by Holt, for the advantage of displaying advertisements to a user in a non-intrusive manner. The combination would also increase the display area and provide a richer user experience. The Examiner notes that the above italicized and underlined limitations is a contingent limitation that is given little to not patentable weight as explained above. However, for the sake of advancing prosecution, all limitations are considered and addressed. 
 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Periyasamy in view of Zhang, in view of Jones, in view of Holt, in further view of Doumet (US 2018/0109603 A1) (hereinafter “Doumet”). 

As per Claim 6, Periyasamy discloses wherein the data collection analyzing unit is further configured to […] (¶¶ 8-9); and 
[…] and the analyzed screen time information (¶¶ 8-9). 
While the combination of Periyasamy/Zhang/Jones/Holt as modified above teach all of the above limitations, including providing advertisements based on analyzing mobile device data, they fail to explicitly teach collecting personal information that is used to display advertisements to the terminal user. However, in the same field of endeavor, Doumet teaches: 
[…] collect a personal information of the terminal user (¶ 28 “collects information on the app/device user, such as gender and age, through user module 216, the geographical location of the mobile device 202 through location module 218, and physical information relating to device 202, such as make and type, through device module 220.” ¶ 29 “The user, location and device information is packaged by ad manager 214 as an ad request and sent to ad server 224. The ad request is picked up by ad network software 226 on ad server 224, where it is analyzed to determine the best possible ad that matches the user, location, and device information passed by ad manager 214.” ¶ 30 “If a suitable match is found, details on the ad are fetched from ad database 228 and returned to ad manager 214 which constructs the ad based on the details received. Ad manager 214 passes the result to ad display module 222 which, ultimately, displays the ad on mobile device 202”.), 
the advertising unit is further configured to display the advertisement to the terminal user based on the collected personal information […] (¶¶ 28-30). Therefore, it would have been obvious to one having ordinary skill in the art before the effectively filing date to modify the combination of Periyasamy/Zhang/Jones/Holt as modified above, by combining displaying of advertisements based on the gender or age of the terminal user as taught by Doumet, for the benefit of targeting ad campaigns to certain user demographics, locations, and mobile device types (Doumet, ¶ 34). One of ordinary skill in the art would also be motivated to combine Periyasamy/Zhang with Doumet to generate more revenue for app developers or related entities because advertisers are more likely to pay higher rates to deliver advertisements to targeted users (Doumet, ¶ 21). Additionally, since each individual element and its function are shown in the prior art, albeit show in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function, but in the very combination itself – that is in the substitution of the advertisement based on personal information of the terminal use as taught by Doumet for the advertisement recommendations of the combination of Periyasamy/Zhang as modified above. Thus, the simple substitution of one known element for another producing predictable results renders the claim obvious (KSR Rational B).

Response to Arguments
Applicant’s arguments with respect to claim(s) 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 07/24/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Applicant currently amends Claims 5 and 6 to recite that the claimed features are ‘configured to.’ Thus, Applicant submits that the rejection has been sufficiently addressed, and therefore Applicant requests that the rejection be withdrawn.” 

	In response, the Examiner respectfully disagrees. The claims still recite “communication unit”, “server memory unit”, “advertising unit”, and “data collection analyzing unit”, and it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Argument B: “Applicant submits that amended Claim 5 does not recite a mental process […].  The recited operations cannot be practically performed in the human mind or with a pen and paper, as they incur communicative interaction between a server and functional components of a terminal […]. Presenting, one of ordinary skill would have understood, that amend Claim 5 is clearly directed to a practical application of the alleged abstract idea. […] These functions are clearly improvements in the field of providing customized or tailored advertising content.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
As explained above, “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified above do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The alleged improvement of providing customized or tailored advertising content is an improvement entirely in the realm of the abstract idea. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the Internet, here the claimed invention amounts to merely reciting the performance of a business practice (e.g., advertising) along with the requirement to perform it on the Internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681